COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON CONTINUING ABATEMENT

Appellate case name:      Jose Cruz Tunal v. The State of Texas

Appellate case number:    01-18-00934-CR

Trial court case number: 2014CR6650W

Trial court:              187th District Court of Bexar County

        On January 24, 2019, we granted counsel’s motion to withdraw and abated this case to the
trial court to appoint new counsel to represent appellant on appeal. To date, we have not received
a supplemental clerk’s record containing an order appointing new counsel. We again order the
trial court to appoint new counsel to represent appellant on appeal. The trial court’s order
appointing new counsel for appellant must be filed in a supplemental clerk’s record with this Court
no later than October 24, 2019.
       Appellant’s brief shall be due thirty days from the date the trial court issues its order
appointing new counsel to represent appellant.
       The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental record
containing the trial court’s order appointing new appellate counsel is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually

Date: __September 24, 2019____